DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10, in the reply filed on March 1, 2021 is acknowledged.  
There being no argument provided with the traversal, the requirement is deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter recited in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claim 3 recites “the predetermined impact energy threshold may be selected at or below an impact energy at which the main portion would incur severe damage.  It is not clear how “severe” damage is defined, as “severe damage” is a relative term and cannot be quantified. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 9,334,039 to Kaye et al.  
Kaye et al. discloses a fiber-reinforced polymer component comprising a main portion (5) comprising a fiber-reinforced polymer, wherein col. 3, lines 18-20 discloses that the main portion comprises a laminate structure formed from a stack of sheets, each sheet comprising a claims 1 and 2.  The raised feature comprises a cross-sectional profile that is selected to ensure that it resists impacts with an energy below the impact energy threshold while reliably incurring visually perceptible damage when subject to an impact with an energy above the impact energy threshold.  Lines 11-16 of col. 2 disclose that the indicator can provide evidence of damage by cracking or by having one or more claims 3 and 4.  Figs. 1, 2 and 6-8 all disclose the raised feature comprising a curved cross-sectional profile, as recited in claim 6.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kaye et al. in view of U.S. 2017/0100911 to Kwon et al.
Kaye et al. discloses the recited structure with the exception of disclosing the raised feature comprising a triangular cross-sectional profile or the feature comprising a plurality of/different raised features, as recited in claims 5, 7 and 8.  Kwon et al. discloses a composite structure and method for barely visible impact damage detection, including a main portion (16) and a plurality of raised features extending from the surface, wherein the raised features are shaped to incur visually perceptible Kaye et al. as a plurality of raised features, and to form the features of varying cross-sectional profiles, both as suggested by Kwon et al., and as such, it would also be obvious to provide the plurality of raised features as at least two different raised features in order to provide differing visual indications of damage to the main portion.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kaye et al. in view of U.S. 2014/0024741 to Strobel et al.
Kaye et al. discloses the recited structure with the exception of specifically disclosing the non-reinforced polymer of the at least one raised feature includes one or more non-fiber material additives.  Strobel et al. discloses in paragraphs [0080-0081] that it is known to provide additives for the hardening of epoxy resins and to improve the processability of the uncured epoxy resin compositions or for adapting the thermal/mechanical properties of the thermoplastic products to the profile of requirements by Kaye et al., non-fiber material additives, as suggested by Strobel et al., wherein it is known in the art to provide additives to resins in order to affect their mechanical/chemical characteristics to provide the specific function required by the user. 
15.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kaye et al.
16.	Kaye et al. discloses Applicant’s invention in relation to providing a composite laminate structure, and a method for indicating impact damage in such a structure with the exception of specifically disclosing that the fiber-reinforced polymer component is a fluid transfer conduit.  Kaye et al. discloses the composite laminate as being a stringer in an aircraft wing, but does not limit the composite structure to an aircraft wing.  Col. 1, lines 53-59, discloses that when designing an aircraft component, factors affecting the strength and other mechanical properties of the composite laminate are taken into account as to protect the component from damage that may result from wear over time, for example being exposed, at least .  
Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The recited references are pertinent to Applicant’s invention in disclosing impact detectors and detection devices.
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. BRINSON whose telephone number is (571) 272-4897.  The examiner can normally be reached on M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



P. F. Brinson